May 12, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
              JASON BYLSMA & KRISTIN BYSLMA, Appellant

NO. 14-15-00098-CV                          V.

                 NATIONSTAR MORTGAGE, LLC, Appellee
                   ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on November 14, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order this decision certified below for observance.